DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0057], discloses “More particularly, the combined mesh 200 comprises intersection vertices 201 labelled e;f;g;h;i;j;k formed between the mesh edges 104 and the 3D mesh edges 103.” It should be read as mesh edges 105.
Paragraph [0062], discloses “the second mesh 91 comprises 3D mesh vertices 902 and 3D mesh edges 903.” It should be read as the second mesh 901.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mesh receiving unit,” “a mapping unit,” “an intersection calculating unit,” ”an edge calculating unit” in claim 14 and “an affine transforming unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 23, recites “map(ping) said first mesh onto said second mesh in function of said UV map”. This limitation is unclear how a first mesh is mapped onto a second mesh "in function of said UV map", since an UV map is a 2D map. The UV map of a mesh would generally be understood by one ordinary skilled in the art to assign pixels of an image to the polygons of 
All dependent claims are also rejected based on their dependency of the defected parent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 25 recites that it is " A computer program comprising software code..." MPEP states, “computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical ‘things.’ They are neither computer components nor statutory processes, as they are not ‘acts’ being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized” (§ 2106.01 [R-6]). 

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 26 recite “The computer readable storage medium...”
See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  Paragraph [0059] of the Specification discloses “Although the storage elements 908 above is described as a local disk, in general any other suitable computer-readable media such as a removable magnetic disk, optical storage media such as a CD or DVD, -ROM disk, solid state drives, flash memory cards, . . . could be used.”. It does not give any definition of “computer readable media” or “machine readable media”.  Thus, the Applicant’s example of machine readable media in the disclosure may provide an open ended listing of a computer readable media that fails to limit the claim to only non-transitory tangible media, and therefore is non-statutory. See 1351 Off. Gaz. Pat. Office 212 (February 23, 2010).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Laffargue (WO 2007012989) in view of Christophe (US 20070080963).
Regarding claim 14, Laffargue teaches:
A system for transferring a first mesh into a second mesh (Laffargue at least in Title and Abstract, teaches mesh fusion of two meshes), said system comprising:
a mesh receiving unit configured to receive a first mesh and a second mesh, (Laffargue at least in Abstract and page 3 lines 10-12, teaches first mesh and a second mesh to fuse the meshes.)
wherein said second mesh is a three-dimensional mesh different from said first mesh, (Laffargue at least in Abstract and page 3 lines 10-12, teaches different first mesh and a second mesh of 3D objects.) and
a mapping unit configured to map said first mesh onto said second mesh, thereby generating a combined mesh comprising combined vertices; (Since it is unclear how “to map said first mesh onto said second mesh in function of said UV map “ as mentioned in the 112b 
an intersection calculating unit configured to calculate intersection vertices formed between said first mesh and said second mesh in said combined mesh and further configured to add said intersection vertices to said combined mesh (Laffargue at least in Abstract and page 3 lines 10-12, teaches determining which polygon edges of the first mesh (20) intersect which polygons (30a, 30b) of the second mesh (30) and which polygon edges of the second mesh (30) intersect which polygons (20a, 20b, 20c) of the first mesh to generate a set of intersection locations… at each intersection location there is inserted a new vertex in the first mesh and a new vertex in the second mesh to generate new polygons in each mesh that define a common intersection contour for the meshes.); and
an edge calculating unit configured to calculate combined edges between said intersection vertices and said combined vertices; wherein said edge calculating unit is further configured to add said combined edges to said combined mesh. (Laffargue at least in Fig. 1b, Figs. 3-5, Abstract and page 4 lines 27-35, teaches as illustrated in Figure 4b the bimodal vertex insertion block inserts a new vertex at the location L5 in the third triangle 20c of the first mesh 20, creating three new edges (labelled CL5, DL5 and EL5) and hence three new triangles in the first mesh 20. For intersection location L5 on the edge XY of the second mesh 30 the bimodal vertex insertion block implements an edge vertex insertion scheme. As is also illustrated in Figure 4b the bimodal vertex insertion block inserts a new vertex at the location L5 on the edge XY, creating four new edges (labelled WL5, XL5, YL5 and ZL5) and hence four new triangles in the second mesh 30.)
second mesh comprises a UV map;  to map said first mesh onto said second mesh in function of said UV map (Since it is unclear how “to map said first mesh onto said second mesh in function of said UV map“ as mentioned in the 112b rejection above, the missing limitation is a UV map for texture mapping.)
On the other hand, Christophe at least in Abstract and Figs. 2, 4-5, teaches a UV map for texture mapping a 3D mesh object. The combined/merged mesh in Laffargue mapping in function of the UV map.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply UV map for texture mapping of the final mesh. There are a finite number of ways to implement a texture UV map from either the first mesh or the second mesh or from both meshes for mapping the combined mesh or from a third mesh. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. The results of the combination are predictable with a reasonable expectation of success.

Regarding claim 15, Laffargue in view of Christophe teaches:
The system according to claim 14, wherein said second mesh comprises a plurality of n-polygons, wherein n≥3. (Laffargue at least in Fig. 1b, Figs. 3-5, teaches n-polygons meshes.)

Regarding claim 16, Laffargue in view of Christophe teaches:
The system according to claim 14, wherein said first mesh is a mesh diffeomorphic to a flat mesh. (In light of Specification par. [0022], discloses that in mathematics, a diffeomorphism is an isomorphism of smooth manifolds. Diffeomorphism is an invertible function that maps one 

Regarding claim 17, Laffargue in view of Christophe teaches:
The system according to claim 14 (similar rationale in claim 14 is applied to reject claim 17), wherein:
said mesh receiving unit is configured to receive 3D mesh vertices and 3D mesh edges of said second mesh (Laffargue at least in Figs. 3-5, teaches received vertices and edges of 3D meshes.); and
said mesh receiving unit is further configured to receive mesh vertices and mesh edges of said first mesh (Laffargue at least in Figs. 3-5, teaches received vertices and edges of 3D meshes.);
said mapping unit is configured to map said mesh vertices to said second mesh in function of said UV map, thereby generating said combined mesh comprising said combined vertices; (Laffargue at least in Abstract, teaches mapping a first mesh (vertices) to a second mesh to fuse the meshes.)
said intersection calculating unit is configured to calculate said intersection vertices formed between said mesh edges and said 3D mesh edges in said combined mesh and further configured to add said intersection vertices to said combined mesh. (Laffargue at least in Abstract and page 3 lines 10-12, teaches determining which polygon edges of the first mesh (20) intersect which polygons (30a, 30b) of the second mesh (30) and which polygon edges of the second mesh (30) intersect which polygons (20a, 20b, 20c) of the first mesh to generate a set of intersection locations… at each intersection location there is inserted a new vertex in the first mesh and a new vertex in the second mesh to generate new polygons in each mesh that define a common intersection contour for the meshes.)

Regarding claim 18, Laffargue in view of Christophe teaches:
The system according to claim 14, wherein the image of said UV map comprises said first mesh. (With rationale from claim 14 regarding UV map, it is in the designer’s option to use a texture UV map from either the first mesh or the second mesh or from both meshes for mapping the combined mesh. The result of combination would have been predictable.)

Regarding claim 19, Laffargue in view of Christophe teaches:
The system according to claim 14, wherein said system further comprises an affine transforming unit configured to apply an affine transformation on said first mesh when the image of said UV map does not comprise said first mesh; and wherein said affine transforming unit is thereby configured to transform said first mesh into the image of said UV map. (Christophe at least in Abstract and Figs. 2, 4-5, teaches a UV map for texture mapping a 3D mesh object that is applying inverse affine transform on the combined mesh from Laffargue including the first mesh.)

Regarding claim 22, Laffargue in view of Christophe teaches:
The system according to claim 14, wherein said mapping unit is configured to apply inverse UV mapping. (Christophe at least in Abstract and Figs. 2, 4-5, teaches a UV map for texture mapping a 3D mesh object that is applying inverse affine transform on the combined mesh from Laffargue including the first mesh.)

Regarding claims 23-26, it recites similar limitations of claims 14 and 17 but in a different form. The rationale of claims 14 and 17 rejection is applied to reject claims 23-26.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Laffargue in view of Christophe, as applied to claims 14 and 23 above, and further in view of Iverson (US 20170132846).
Regarding claim 20, Laffargue in view of Christophe teaches:
The system according to claim 14. 
Laffargue in view of Christophe is silent to teach extruding said first mesh along normals of said combined mesh, thereby forming extruded walls of said first mesh; and
extruding said first mesh along normals of a combined mesh, thereby forming extruded walls of said first mesh (Iverson at least in Abstract, Figs. 2, 4-5 and 7, teaches outputting vertical walls orientated vertically from extending the edges to the common plane by defining at least two triangles for every one of the one or more edges to form a vertical wall of the 3D object.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to extrude walls of a mesh. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art to output vertical walls orientated vertically from extending the edges to the common plane/surface. The results of the combination were predictable.
Laffargue in view of Christophe and Iverson teaches said intersection calculating unit is further configured to identify combined intersection vertices formed between said extruded walls and said combined edges of said combined mesh. (Laffargue at least in Fig. 1b, Figs. 3-5, Abstract and page 4 lines 27-35, teaches as illustrated in Figure 4b the bimodal vertex insertion block inserts a new vertex at the location L5 in the third triangle 20c of the first mesh 20, creating three new edges (labelled CL5, DL5 and EL5) and hence three new triangles in the first mesh 20. For intersection location L5 on the edge XY of the second mesh 30 the bimodal vertex insertion block implements an edge vertex insertion scheme. As is also illustrated in Figure 4b 

Regarding claim 21, Laffargue in view of Christophe and Iverson teaches:
The system according to claim 20, wherein said edge calculating unit is further configured to calculate combined intersection edges between said combined intersection vertices and said combined vertices in said combined mesh. (Laffargue at least in Fig. 1b, Figs. 3-5, Abstract and page 4 lines 27-35, teaches as illustrated in Figure 4b the bimodal vertex insertion block inserts a new vertex at the location L5 in the third triangle 20c of the first mesh 20, creating three new edges (labelled CL5, DL5 and EL5) and hence three new triangles in the first mesh 20. For intersection location L5 on the edge XY of the second mesh 30 the bimodal vertex insertion block implements an edge vertex insertion scheme. As is also illustrated in Figure 4b the bimodal vertex insertion block inserts a new vertex at the location L5 on the edge XY, creating four new edges (labelled WL5, XL5, YL5 and ZL5) and hence four new triangles in the second mesh 30.)

Conclusion
Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC N DOAN/Examiner, Art Unit 2619